DETAILED ACTION
This Office Action is in response to the applicant's amendment filed November 11th, 2020. In virtue of this communication, claims 1-4, 6, and 7 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0171314 A1; hereinafter Li).

With respect to claim 1, Li teaches a magnetoresistive random access memory (MRAM) structure in at least Fig. 4A comprising: 

a top electrode (consisting of 404 and 410) contacting a first end of the MTJ 402, wherein the top electrode comprises a top electrode upper portion 404 and a top electrode lower portion 410, and a width of the top electrode upper portion 404 is larger than a width of the top electrode lower portion 410, and the width of the top electrode upper portion 404 is larger than a width of the MTJ 402 (see Fig. 4A and paragraphs 36, 40-42);  
a bottom electrode 406 contacting a second end of the MTJ 402, wherein the top electrode (consisting of 404 and 410), the MTJ 402 and the bottom electrode 406 form an MRAM (see Fig. 4A and paragraphs 17, 25, 36-38, 42); 
a bottom electrode contact plug 412 disposed under the bottom electrode BE and contacting the bottom electrode BE (see Fig. 4A and paragraphs 41, 42), and 
a first conductive line (consisting of V’x and M’x) disposed at one side of the MRAM, wherein a top surface of the first conductive line (top surface of M’x) is aligned with a top surface of the top electrode upper portion 404, a bottom of the first conductive line (bottom surface of V’x) is aligned with a bottom of the bottom electrode contact plug 412, and the first conductive line (consisting of V’x and M’x) is a dual damascene structure (see Figs. 4A, 5, and paragraphs 38, 47; the V’x and M’x interconnection means is a dual damascene structure).

With respect to claim 2, Li teaches the MRAM structure of claim 1, wherein the top electrode lower portion 410 contacts the MTJ 402 (see Fig. 4A and paragraphs 42, 47).

With respect to claim 3, Li teaches the MRAM structure of claim 1, wherein the top electrode upper portion 404 connects to the top electrode lower portion 410 (see Fig. 4A and paragraphs 41, 42, 47).

With respect to claim 4, Li teaches the MRAM structure of claim 1, wherein the width of the top electrode lower portion 410 is the same as a width of the MTJ 402 (see Figs. 4A, 5, and paragraphs 42, 47).

With respect to claim 6, Li teaches the MRAM structure of claim 1, further comprising: a second conductive line Vx+1 disposed on the top electrode (consisting of 404 and 410) and contacting the top electrode upper portion 404, wherein the second conductive line Vx+1 has a bottom surface contacting the top electrode upper portion 404, and a width of the bottom surface is smaller than the width of the top electrode upper portion 404 (see Figs. 4A, 5, and paragraphs 38, 40, 41, 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0171314 A1; hereinafter Li) in view of Hsu et al. (US 2016/0308119 A1; hereinafter Hsu) and Chen et al. (US 2017/0047510 A1; hereinafter Chen).

With respect to claim 7, Li discloses the MRAM structure of claim 1.
Li does not explicitly disclose wherein the top electrode upper portion comprises titanium nitride or tantalum and the top electrode lower portion comprises titanium nitride or tantalum.
Hsu discloses a MRAM structure in at least Figs. 1-3 wherein a top electrode upper portion 118 comprises titanium nitride or tantalum (see Hsu: Figs. 1-3 and paragraph 23). Chen discloses an MRAM structure in at least Figs. 4 and 8A wherein a top electrode lower portion (HM, 414, 818) comprises titanium nitride or tantalum (see Figs. 4A, 8, and paragraphs 31, 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the top electrode upper portion of Li would comprise titanium nitride or tantalum and the top electrode lower portion of Li would comprises titanium nitride or tantalum based on the combined teachings of Hsu and Chen because such materials are well known top electrode and hard mask materials and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829   

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829